

EXHIBIT 10.2


exhibit102image1.jpg [exhibit102image1.jpg]






























DEFERRED COMPENSATION PLAN
Amended and Restated as of May 4, 2020






























 


Prepared by: /s/ Tina Wallace      05/01/2020_
Tina Wallace, VP Total Rewards     Date             
 
 
Validation Date: 05/01/2020
Review Frequency: 5 years
Validated By: Stephen Gaby
 




1



--------------------------------------------------------------------------------




Table of Contents
Section 1: PURPOSE
3
1.1
Establishment
3
1.2
Purpose
3
 
 
Section 2: DEFINITIONS
3
2.1
Account
3
2.2
Beneficiary
3
2.3
Board
4
2.4
Code
4
2.5
Dependent
4
2.6
Interest
4
2.7
Plan Administrator
4
2.8
Recordkeeper
4
2.9
Return
4
2.10
Section 409A
4
2.11
Separation 5-Year Source
4
2.12
Separation 10-Year Source
4
2.13
Separation from Service
4
2.14
Separation Lump Sum Source
4
2.15
Set Date 5-Year Source
4
2.16
Set Date 10-Year Source
4
2.17
Set Date Lump Sum Source
5
2.18
Source
5
2.19
Unforeseeable Emergency
5
 
 
 
Section 3: ELIGIBILITY TO PARTICIPATE
5
 
 
 
Section 4: PLAN GUIDELINES
5
4.1
Deferred Compensation Plan Credits
5
 
 
 
Section 5: PAYMENT OF DEFERRED COMPENSATION
6
5.1
Separation from Service
6
5.2
Set Payment Date
7
5.3
Death
8
5.4
Subsequent Elections
8
5.5
Unforeseeable Emergency
9
5.6
Account Liquidation
9
 
 
 
Section 6: PLAN ADMINISTRATION
10
6.1
Plan Administrator
10
6.2
Determinations by Plan Administrator
10
 
 
 
Section 7: AMENDMENT OR TERMINATION OF THE PLAN
11
 
 
 
Section 8: GENERAL PROVISIONS
11
8.1
TVA Compensation Plan
11
8.2
Non-Transferability of Rights and Interests
11
8.3
Compliance with Section 409A
11
8.4
Severability
12
8.5
Limitation of Rights
12
8.6
Titles
12
8.7
Governing Law
12
8.8
Authorized Representatives
13
8.9
Certain Rights and Limitations
13
8.10
Tax Withholding
13
8.11
No Trust Is Created
13
 
 
 
Signature
13











2



--------------------------------------------------------------------------------




1.
PURPOSE



1.1
Establishment. The Tennessee Valley Authority (“TVA”) hereby amends and restates
in its entirety its Deferred Compensation Plan, which was originally established
in 1994 and updated effective January 1, 2009. The amended and restated plan
will hereafter be referred to as the Deferred Compensation Plan (the “Plan”).
The Plan supports TVA’s compensation philosophy, which is designed to attract,
retain, and engage employees needed to accomplish TVA’s broad mission.



1.2
Purpose. The Plan is designed to provide Participants with (a) deferrals of
compensation in order to provide income to supplement retirement benefits, (b)
an additional means of deferring taxes on deferred compensation, and (c) an
opportunity to earn a notational investment return on deferred compensation.



2.
DEFINITIONS



Wherever used herein, the following terms have the meaning set forth below,
unless a different meaning is clearly required by the context:


2.1
“Account” means the account established on TVA’s books in the name of each
Participant to which compensation deferred by the Participant pursuant to any of
TVA’s compensation plans, or deferred compensation awarded to the Participant by
TVA, as well as any Interest or Return on such compensation, is accounted for in
the form of credits.



2.2
“Beneficiary” means, collectively, such persons and/or entities as the
Participant designates to be the Participant’s beneficiary or beneficiaries
under this Plan. The Participant may make, change, or revoke a Beneficiary
designation at any time before his or her death without the consent of the
Participant’s spouse or anyone the Participant previously named as a
Beneficiary, and the Participant may designate primary and secondary
Beneficiaries. A Beneficiary designation must comply with procedures established
by the Plan Administrator (as defined below) and must be received by the Plan
Administrator before the Participant’s death. If the Participant dies without a
valid Beneficiary designation (as determined by the Plan Administrator), then
such Participant’s Beneficiary shall mean (a) the widow or widower of the
Participant; (b) if there is no widow or widower, the child or children of the
Participant and descendants of deceased children by representation; (c) if none
of the above, then the duly appointed legal representative of the estate of the
Participant; and (d) if none of the above, then the person or entity so entitled
under the law of the state of domicile of the Participant at the time of death.



2.3
“Board” means the Board of Directors of TVA.



2.4
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder.



2.5
“Dependent” has the meaning ascribed thereto in Section 152 of the Code without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B) of the Code.



2.6
“Interest” means the notational interest on a Participant’s Account balance
based on an annual interest rate set from time to time by the Plan Administrator
or its designee.



2.7
“Plan Administrator” means, unless otherwise designated by the Board, the Chief
Executive Officer (“CEO”) or the designee of the CEO. When the CEO is a
Participant, the Board or its designee shall be the Plan Administrator with
respect to matters affecting the CEO.



2.8
“Recordkeeper” means the organization selected by TVA to recordkeep the
notational investment return alternatives from which the Participant may choose.



2.9
“Return” means the notational investment return on a Participant’s Account
balance based on the change in the value of the mutual funds designated by the
Participant.



2.10
“Section 409A” means Section 409A of the Code and the regulations and guidance
promulgated thereunder.





3



--------------------------------------------------------------------------------




2.11
“Separation 5-Year Source” means a deferred compensation Source that is paid in
five (5) annual installments in connection with a Participant’s Separation from
Service pursuant to Section 5.1.



2.12
“Separation 10-Year Source” means a deferred compensation Source that is paid in
ten (10) annual installments in connection with a Participant’s Separation from
Service pursuant to Section 5.1.



2.13
“Separation from Service” and like phrases have the meaning set forth in Treas.
Regs. § 1.409A-1(h) as in effect from time to time.



2.14
“Separation Lump Sum Source” means a deferred compensation Source that is paid
in lump sum in connection with a Participant’s Separation from Service pursuant
to Section 5.1.



2.15
“Set Date 5-Year Source” means a deferred compensation Source that is paid in
five (5) annual installments in connection with the occurrence of a set date
pursuant to Section 5.2.



2.16
“Set Date 10-Year Source” means a deferred compensation Source that is paid in
ten (10) annual installments in connection with the occurrence of a set date
pursuant to Section 5.2.



2.17
“Set Date Lump Sum Source” means a deferred compensation Source that is paid in
lump sum in connection with the occurrence of a set date pursuant to Section
5.2.



2.18
“Source” means a division within each Participant’s Account to which deferred
compensation credits are assigned based on the time and form of payment for such
deferred compensation.



2.19
“Unforeseeable Emergency” has the meaning ascribed thereto in Treas. Regs. §
1.409A-3(i)(3).





3.
ELIGIBILITY TO PARTICIPATE



Participation in the Plan is limited to TVA employees who are eligible under any
of TVA’s other compensation plans to (a) defer compensation earned during a year
to a later year or (b) receive deferred compensation credits, in each case as
determined by the Plan Administrator in its sole discretion (each, a
“Participant”).


4.
PLAN GUIDELINES



4.1
Deferred Compensation Plan Credits



4.1.1
There shall be established for each Participant an Account in the name of the
Participant. Each Participant’s Account will consist of one or more Sources.



4.1.2
A Participant’s Account shall be credited with any compensation amounts that the
Participant earns during any year and properly elects to defer to a later year
pursuant to any TVA compensation plan that allows deferral elections.



4.1.3
From time to time the Plan Administrator may, in its sole discretion, award
deferred compensation credits to a Participant’s Account. At the time of the
award, the Plan Administrator shall designate the manner in which such deferred
compensation credits shall be paid out to the Participant. In the absence of
such a designation, such deferred compensation credits shall be paid out to the
Participant in a lump sum upon Separation from Service in accordance with
Section 5 below.



4.1.4
The Plan Administrator may consider such factors as the following in determining
whether to award deferred compensation credits to a Participant and the amount
of deferred compensation credits to be awarded pursuant to section 4.1.3 above:



•
Meritorious performance;

•
Providing Participants with total compensation equivalent to prevailing rates in
corporate, professional, and other public organizations;

•
The need to use deferred compensation credits for recruitment purposes;

•
Forfeited annual leave; or

•
Such other factors as may be deemed appropriate.



4



--------------------------------------------------------------------------------






4.1.5
Each Participant’s Account will receive Interest calculated on the ending daily
balance in each Participant’s Account and credited to the Account by the
Recordkeeper at the end of each month. In lieu of Interest, each Participant may
elect to have all or a portion of the Participant’s Account adjusted by the
Return tied to one or more mutual funds available to Participants through the
Recordkeeper as selected by the Participant. TVA is not responsible for the
effect on the Participant’s Account of decisions by any Participant who elects
to receive the Return tied to mutual funds as provided herein. Such decisions
shall be the sole responsibility of the Participant.



5.
PAYMENT OF DEFERRED COMPENSATION



The total amount credited to each Participant’s Account shall be paid by TVA to
the Participant pursuant to Section 5.1 in connection with the Participant’s
Separation from Service, pursuant to Section 5.2 upon the specific date
selected, pursuant to Section 5.3 upon the Participant’s death, pursuant to
Section 5.4 as subsequently elected, or pursuant to Section 5.5 in the event of
an Unforeseeable Emergency, in each case as applicable. To the extent necessary
to prevent the imposition of taxes or penalties under Section 409A, each
election and payment under the Plan shall be made at a time and in a manner that
complies with Section 409A.


5.1
Separation from Service. With respect to amounts elected or designated to be
paid in connection with a Participant’s Separation from Service, a Participant
must elect (or, with respect to Section 4.1.3, TVA must designate) payments in
the form of lump sum, five (5) annual installments or ten (10) annual
installments, which shall respectively be paid from the Participant’s Separation
Lump Sum Source, Separation 5-Year Source and Separation 10-Year Source.



5.1.1
The balance in the Separation Lump Sum Source shall be paid in a lump sum to the
Participant no later than the last day of the first full calendar month
following the date of the Participant’s Separation from Service (or, if
applicable, the later payment date elected in Section 5.1.3).



5.1.2
The balances in the Separation 5-Year Source and Separation 10-Year Source shall
be paid in the following manner:



•
Not later than the last day of the first full calendar month following the date
of the Participant’s Separation from Service (or, if applicable, the later
payment commencement date elected in Section 5.1.3), the Participant shall be
paid a sum equal to the balance in the Participant’s Separation 5-Year Source or
Separation 10-Year Source, as applicable, divided by the applicable number of
annual installments.



•
Subsequent annual installments shall be paid in January of each year following
the initial payment in this Section 5.1.2. The amount of each installment shall
be determined by dividing the balance in the applicable Source by the number of
payments remaining to be made.



5.1.3
Participants shall be permitted to elect a payment date or payment commencement
date, as applicable, that is in January following the date of Separation from
Service plus a period of whole years not to exceed ten (10) years (example: 5
years from the January following the date of Separation from Service), in which
case the payment date or payment commencement date, as applicable, in Sections
5.1.1 or 5.1.2, respectively, shall be adjusted.



5.1.4
Effective January 1, 2009, the option to elect the 15-Year Source was eliminated
for deferrals on and after that date. No new Participants have been allowed to
elect a 15-Year Source since that date and none will be added.



5.2
Set Payment Date. With respect to amounts elected or designated to be paid in
connection with the occurrence of a set date (example: January 1, 2025), a
Participant must elect (or, with respect to Section 4.1.3, TVA must designate)
(a) a set payment date or payment commencement date, as applicable, that is in
January and no more than ten (10) years following such election date, and (b)
payments in the form of lump sum, five (5) annual installments or ten (10)
annual installments, which shall respectively be paid from the



5



--------------------------------------------------------------------------------




Participant’s Set Date Lump Sum Source, Set Date 5-Year Source and Set Date
10-Year Source.


5.2.1
The balance in the Set Date Lump Sum Source shall be paid in a lump sum to the
Participant no later than the last day of January in the year elected for
payment.



5.2.2
The balances in the Set Date 5-Year Source and Set Date 10-Year Source shall be
paid in the following manner:



•
No later than the last day of January starting in the year elected for payment
commencement, the Participant shall be paid a sum equal to the balance in the
Participant’s Set Date 5-Year Source or Set Date 10-Year Source, as applicable,
divided by the applicable number of annual installments.



•
Subsequent annual installments shall be paid in January of each year following
the initial payment in this Section 5.2.2. The amount of each installment shall
be determined by dividing the balance in the applicable Source by the number of
payments remaining to be made.



5.2.3
If a Participant so elects at the time of the underlying set date deferral
election, then upon the Participant’s Separation from Service prior to the
commencement of payments under this Section 5.2, the balances in the
Participant’s Set Date Lump Sum Source, Set Date 5-Year Source and Set Date
10-Year Source shall be paid in the time and form set forth in Section 5.1.1
(i.e., in lump sum in connection with such Separation from Service).



5.3
Death. Upon receipt of proper proof of death of a Participant who has died in
service, or a former Participant who has been receiving payments under Sections
5.1 or 5.2 above, notwithstanding any contrary elections or designations
pursuant to Sections 5.1 or 5.2 the balance in the Participant’s Account shall
be paid in a lump sum to the Participant’s Beneficiary. Payment shall be made by
the last day of the first full calendar month following the receipt of proper
proof of the Participant’s death.



5.4
Subsequent Elections. With the consent of the Plan Administrator, a Participant
may change the form and timing of payment for the balance in each Source within
the Participant’s Account; provided that such subsequent election complies with
Section 409A(a)(4)(C) of the Code and any other applicable rules or regulations,
as determined by the Plan Administrator in its sole discretion, which shall, to
the extent required to avoid the imposition of taxes or penalties under Section
409A, include the following requirements:



•
The new election may not take effect until at least twelve months after the date
on which the new election is made;

•
The date on which the new election is made must be at least twelve months before
the payment is scheduled to commence; and

•
The new election must provide for the deferral of the payment for a period of at
least five years from the date such payment would otherwise have been made.



In the event a Participant makes a subsequent election pursuant to this Section
5.4, the Plan Administrator may reallocate the Sources of such Participant’s
Account accordingly.


5.5
Unforeseeable Emergency. In the event of an Unforeseeable Emergency, a
Participant may apply to the Plan Administrator for a distribution of all or
part of the total amount credited to the Participant’s Account. The distribution
may be granted in the Plan Administrator’s sole discretion upon a determination
by the Plan Administrator that the amount distributed is reasonably necessary to
satisfy the emergency need based on the relevant facts and circumstances of the
case. Under Section 409A, an Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from any of the following:



•
Illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent;

•
Loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or

•
Other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.





6



--------------------------------------------------------------------------------




Section 409A states that the purchase of a home and the payment of college
tuition are not unforeseeable emergencies. Under Section 409A, a distribution on
account of an Unforeseeable Emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan. In other words, Participants will
not be eligible for consideration of distributions from the Plan for an
Unforeseeable Emergency if the Participant has or through his or her or own
ability has access to any funds to help take care of the financial issues
related to the Participant’s Unforeseeable Emergency.


Unforeseeable Emergency distributions will be deducted from the Sources within
the Participant’s Account until exhausted in the following order of precedence:
Separation Lump Sum Source, Set Date Lump Sum Source, Separation 5-Year Source,
Set Date 5-Year Source, Separation 10-Year Source, Set Date 10-Year Source.


5.6
Account Liquidation. Notwithstanding anything to the contrary in this Section 5,
a Participant with an Account balance not greater than the applicable dollar
amount under Section 402(g)(1)(B) of the Code at the time of Separation from
Service shall be paid that balance in a lump sum not later than the last day of
the first full calendar month following the date of the Participant’s Separation
from Service, provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan.



6.
PLAN ADMINISTRATION



6.1
Plan Administrator. The Plan shall be administered by the Plan Administrator.
Subject to the express provisions of the Plan, the Plan Administrator shall have
the power, authority, and sole and exclusive discretion to construe, interpret
and administer the Plan, including without limitation, the power and authority
to make factual determinations relating to, and correct mistakes in, awards, and
to take such other action in the administration and operation of the Plan as the
Plan Administrator deems appropriate under the circumstances, including but not
limited to the following:



6.1.1
The Plan Administrator may, from time to time, prescribe forms and procedures
for carrying out the purposes and provisions of the Plan.



6.1.2
The Plan Administrator shall have the authority to prescribe the terms of any
communications made under the Plan, to interpret and construe the Plan, any
rules and regulations under the Plan, and the terms and conditions of any award,
and to answer all questions arising under the Plan, including questions on the
proper construction and interpretation of the Plan.



6.1.3
The Plan Administrator may (a) notify each Participant that he or she has been
selected as a Participant and (b) obtain from each Participant such agreements
and powers and designations of Beneficiaries as the Plan Administrator shall
reasonably deem necessary for the administration of the Plan.



6.1.4
To the extent permitted by law, the Plan Administrator may at any time delegate
such powers and duties to one or more other executives or managers, whether
ministerial or discretionary, as the Plan Administrator may deem appropriate,
including but not limited to, authorizing the Plan Administrator’s delegate to
execute documents on the Plan Administrator’s behalf.



6.2
Determinations by Plan Administrator. All decisions, determinations and
interpretations by the Plan Administrator regarding the Plan, any rules and
regulations under the Plan, and the terms and conditions of or operation of any
Plan award, shall be final and binding on all Participants, Beneficiaries,
heirs, assigns, or other persons holding or claiming rights under the Plan or
any award. The Plan Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, in making such decisions,
determinations, and interpretations including, without limitation, the
recommendations or advice of the Board, CEO or any other employee of TVA and
such consultants and accountants as it deems appropriate.



7.
AMENDMENT OR TERMINATION OF THE PLAN



The Board, the CEO, or Plan Administrator may at any time amend or terminate the
Plan without the consent of any Participant, Beneficiary or other person;
provided, that TVA and the Plan Administrator, after any such termination, shall
continue to have full administrative powers to take any and all action


7



--------------------------------------------------------------------------------




contemplated by the Plan which is necessary or desirable and to make payment of
any outstanding balances earned by Participants in accordance with the terms of
the Plan. No amendment or termination of the Plan may adversely affect, other
than as specified in the Plan, any right acquired by any Participant or any
Beneficiary of a Participant’s Account established before the effective date of
such amendment or termination without such Participant’s consent. Upon
termination of the Plan, distribution of Account balances shall be made to
Participants and Beneficiaries in the manner and at the time described herein,
unless the Plan Administrator determines in its sole discretion that all such
amounts shall be distributed upon termination of the Plan.


8.
GENERAL PROVISIONS



8.1
TVA Compensation Plan. Approvals regarding awards under the Plan for each
Participant will be made in accordance with the TVA Compensation Plan as in
effect from time to time and the delegations thereunder.



8.2
Non-Transferability of Rights and Interests. Neither a Participant nor a
Beneficiary may alienate, assign, transfer, or otherwise encumber his or her
rights and interests under the Plan. No such interest or right to receive a
distribution may be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person, and any attempt to do so shall be null and void. In the event of a
Participant’s death, the Plan Administrator shall authorize payment of any award
due a Participant under the Plan to the Participant’s Beneficiary.



8.3
Compliance with Section 409A. At all times, to the extent Section 409A applies
to amounts deferred under this Plan: (a) this Plan shall be operated in
accordance with the requirements of Section 409A; (b) any action that may be
taken (and, to the extent possible, any action actually taken) by the Board or
the Plan Administrator, or the Participants or their Beneficiaries, shall not be
taken (or shall be void and without effect) if such action violates the
requirements of Section 409A; (c) any provision in this Plan that is determined
to violate the requirements of Section 409A shall be void and without effect;
and (d) any provision that is required by Section 409A to appear in this Plan
that is not expressly set forth shall be deemed to be set forth herein, and this
Plan shall be administered in all respects as if such provision were expressly
set forth herein. To the extent necessary to prevent the imposition of taxes or
penalties under Section 409A, (i) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the
six-month period immediately following a Separation from Service shall instead
be paid on the first business day after the date that is six (6) months
following such Separation from Service (or death, if earlier), (ii) each amount
to be paid or benefit to be provided under this Plan shall be construed as a
separately identified payment for purposes of Section 409A, and (iii) any
payments that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise.



8.4
Severability. In the event that any provision or portion of the Plan shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of the Plan shall be unaffected thereby and shall remain
in full force and effect to the fullest extent permitted by law.



8.5
Limitation of Rights. Nothing in the Plan shall be construed to give any
employee any right to be selected as a Participant or to receive an award or to
be granted an award other than as is provided in this document. During the
lifetime of a Participant, only the Participant (or the Participant’s legal
representative) may exercise the rights and receive the benefits of any award.



8.6
Titles. The titles of the articles and sections herein are included for
convenience of reference only and shall not be construed as part of the Plan or
have any effect upon the meaning of the provisions hereof. Unless the context
requires otherwise, the singular shall include the plural and the masculine
shall include the feminine. Such words as “herein,” “hereafter,” “hereof,” and
“hereunder” shall refer to this instrument as a whole and not merely to the
subdivision in which such words appear.



8.7
Governing Law. TVA is a corporate agency and instrumentality of the United
States, and the Plan shall be governed by and construed under federal law. In
the event federal law does not provide a rule of decision for any matter or
issue under the Plan, the law of the State of Tennessee shall apply; provided,
however, in no event shall Tennessee’s choice of law provisions apply.





8



--------------------------------------------------------------------------------




8.8
Authorized Representatives. Whenever TVA under the terms of the Plan is
permitted or required to do or to perform any act or matter or thing, it shall
be done and performed by a duly authorized representative of TVA.



8.9
Certain Rights and Limitations. Nothing in the Plan or any award issued pursuant
to the Plan shall be construed as conferring any legal rights upon any employee
or other person for a continuation of employment, nor shall it interfere with
the rights of TVA to discharge any employee and to treat any employee without
regard to the effect that such treatment might have upon that employee as a
Participant in the Plan.



8.10
Tax Withholding. TVA is authorized to withhold from any payment under the Plan
taxes due or potentially payable in connection with any transactions involving
the Plan, and to take any other actions TVA may deem advisable to allow TVA to
satisfy obligations for the payment of withholding taxes and other tax
obligations related to payments under the Plan.



8.11
No Trust Is Created. No trust in favor of any Participant is created by this
Plan, and Participants shall have the rights of general unsecured creditors of
TVA with respect to amounts credited their Accounts established by this Plan.



IN WITNESS WHEREOF, this instrument has been executed as of the 4th day of May,
2020.


Tennessee Valley Authority


By: /s/ Jeffrey J. Lyash    
Jeffrey J. Lyash
President and Chief Executive Officer




9

